Case 1:15-cv-01939-NYW Document 213 Filed 10/23/18 USDC Colorado Page 1 of 3

ON IT Ee STATE S$ DIs RET pPROVRT

 

 

 

 

 

 

 

 

 

 

 

TRIcT oF COLE FILED !
UNITED STATES DISTRICT COURT |
Civil Acton Ne.  it1S-cv- ja3sa-NyYo art 2.9. ont |
UU AYU {

IEbEroOrvD fe b

VEPPROTr. CORNELL
LACHARY A. CHEssee, LERK {
Platalt &

Digecwe, BUVUREAY oF PRTSoNns,
Deloudant. |
PLAINIZEEY ORSECTTOMS To THE TMPost TAA OF costs

 

 

The  Plaintife abjecks to tre Me posit taw at cocts orn tuo

atte |e mie | ees | etme | ope

 

grmundss QQ) loach Gal hn comdues ley Hae, Defemolunt ; anol C2> tris israla: by

tn pad Hanae
to og¢

 

b > : Chy = ps
acticle tee Plutwhrf wrote soliciting, covnsedN yawol ompPlaining Wis
strakep ies anol arsumonts te TWis case nbhown Lh as ce buccal torte

oy Fu2 University of Demnverts Leaah c\Whnle vik paivilocls od! lect aA

 

s A
cacrespondeoncd, Sx A AG 1-2- Ex RA As oer cow na gree, tas

 

fecad +in Plain te alter Wis simkegies ana argundiats Ex ADS. it

fw a fw fe le

 

should \oo ecesvmed dink yMWihe Gave tLe Defendant uv ynfale ablvantag

im this case, Even i cponsel were to uvou Ate dighuit vse yh ibs

 

beast : soln cas las

Deleundunt newer cechifed fw prob\or  fu2 PlaintrE Greed tn

 

abiulutq copies Ct UD, wihtelA provemteol hin, Gem
{
Case 1:15-cv-01939-NYW Document 213 Filed 10/23/18 USDC Colorado Page 2 of 3 1

ee fe

Cult, pucsuleg. tats claims Ex. AMY. One exyniumole of Tite ts Wow

Wi 5 c 4s

 

Dele nclawt fu s\oak Ao wry ib ac ween potucn Tee oriy Neng, | focaacd

 

us enc afk Ais couecy, Ex. AGS.

 

 

 

hos “OV jus prove ~The + 2330), £0 requested loy tua Deleudeint wa \\ |

 

 

not rtalisheally tae guid leack |

 

ln Chesser v. Milton, 20 U>. Dict. LETS H8IAG Cs-DTN. Oct. ih,

 

ZO), tue court pedocwA re cocks ashen ste tne Plamaritl Cram

$816.44 +a $300 bhasodon Wis trala dy fo pun. Lele Cobo Rivera v. Cty

i

 

af Chi tere 3d 6S, SH-we CZtU Cer Moed. Tre Lacks relouant to bys

 

a

 

 

WA §00c\ Carte by Checsac, so tte Couet shal ok least reduce The

co btsin astur lay fashion,

wf ee eee Kl

 

y ¢ ‘ Wo Cos A

 

aseniend assoh ov~n Miscanduck. [W, fasting Mettor £ hither y, Casts aby,

324 F.3d Fou, Pov (Gtr Gr. 2003). in Choserr iktfan,  +i.2

sertoconduct wus less eyrterious (Fes bang to respon tn dircovery cequosts)

and was already camcbionod, 20 tre ouch olaclined to Naolucg

 

emp e | tet [aee |e |

 

—

 

z

meres | apres |e | ome
Case 1:15-cv-01939-NYW Document 213 Filed 10/23/18 USDC Colorado Page 3 of 3

y
1

|

 

 

 

 

 

 

 

corks on Seese gmunds. Here, Abe comaluct af jue Whermdant cous

Cae saance  sculostanttal and vas vet previously ackd cessool |
____Clromins ask to ienpaco casts for a Defemdunt who argagek

Sous nal ct an ho vail : |

woeuat ob money anyoony4 :

 

Respect yy tub tttod, |
Ae !
achoacy A. Chesser
No. F64(5-O¥3 t
O.8-P Flarenco - High
0.0. Box FOOD |
Elorenmce, CO VIzre ‘
10/9 fi¥ |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

bes The BOP 's cucrent eon is bo deduct 4\00 per your Lorn Ane Plaintiffs account and qivn

tak is dependent on bins sii wresving S49 moness
: o

3 |

 
